(212) 373-3118

(212) 492-0118

lelynch@paulweiss.com




            June 4, 2020




            VIA ECF
            Honorable Margo K. Brodie
            United States District Court
            Eastern District of New York
            225 Cadman Plaza East
            Brooklyn, New York 11201

            Re: Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19-cv-
            00660 (E.D.N.Y.)

            Dear Judge Brodie:

                            I write to update the Court on the parties’ ongoing efforts to address
            several of the important issues raised in this litigation through mediation.

            I.     Background

                           Since my May 28, 2020 report to the Court, I have corresponded with the
            parties via email.

                         This week, my conversations with the Federal Defenders and the
            Government have focused on the following topics:
                                                                                           2

               1.     Plaintiffs’ desire to increase both the length and number of
available videoconferences currently available at both institutions.

               2.     Defendants’ proposal for increasing the length and number of
available videoconferences currently available at both institutions.

                3.     The execution of the current protocol for scheduling and placing
attorney-client phone calls at the MDC and the MCC.

II.    Telephonic Contact

               This was the seventh week in which the parties scheduled and facilitated
legal phone calls under the Court Protocol for Attorney Calls and Teleconference
Hearings. Pursuant to the Protocol, attorney-client calls were scheduled by Federal
Defenders for afternoon slots of one-half hour each from 12pm to 3pm at the MDC and 1
to 3:30 pm at the MCC.

       A.      MCC

                According to the information I have from MCC and Federal Defenders,
MCC received 135 requests for phone calls since May 29, 2020. Each of these calls was
either completed, attempted, or cancelled at the attorney’s request. Once again this week,
I received information from Federal Defenders raising concerns about inmate privacy
during a legal call at MCC, this time about a call in the SHU. The MCC has been made
aware of this issue.

       B.      MDC

              According to the information I have from the Federal Defenders, MDC
received 152 call requests since May 29, 2020. We are still reviewing completion data
from MDC for these calls. However, I note that Federal Defenders once again raised a
concern about inmate privacy during an MDC legal call. Federal Defenders report that
an inmate in SHU was required to take his legal call within his SHU cell with a cellmate
present. MDC has been made aware of this allegation.

III.   Videoconferencing

       A.      MCC

              According to both Federal Defenders and MCC’s records, there were
sixteen videoconferences scheduled to take place this week. Sixteen were completed as
scheduled.

       B.      MDC

               According to Federal Defenders’ records, the organization scheduled eight
videoconferences at MDC this week. Seven were completed. One did not take place,
although the attorney reported attempting to begin the call as scheduled. Additionally,
                                                                                              3

Federal Defenders reported several technical difficulties that interfered with the quality of
the videoconferences, including one technical issue that raised a privacy concern.

               MDC also scheduled two videoconferences this week using the courthouse
video system. Both scheduled videoconferences occurred. A third videoconference
could not be scheduled because of a conflict with two court proceedings and the
attorney’s schedule. That videoconference has been scheduled for next week.

       C.      Proposals for Expanded VTC Access

               In their report filed last week Federal Defenders requested access increase
to ten VTCs per day for each institution and requested the Government commit to work
on a plan and schedule to achieve that goal. ECF No. 64 at p. 2; see also May 29, 2020
Status Conference Tr. 16:5-12. During the Status Conference the Government agreed to
increase video access and indicated it had begun to work on an interim plan. May 29,
2020 Status Conference Tr. 8:10-18.

               During the Status Conference Plaintiffs requested the Government further
expand videoconferencing access to conform to the same schedule as in person visitation
prior to the COVID-19 crisis. May 29, 2020 Status Conference Tr. 12:21-25.

               This week, both institutions put forward proposals to expand
videoconferencing access pursuant to Plaintiffs’ original request. The proposals were
provided to Plaintiffs and the mediation team this week, and are described as increasing
videoconferencing capacity by 60 to 69%.

                 The MDC committed to evaluating the implementation of the expanded
hours after two weeks. The MDC has further committed to working with Federal
Defenders and the Mediator to determine how to further increase videoconferences in the
event circumstances warrant. Should that occur, MDC has agreed to submit a new
proposal. Since the release of the VTC proposal, Federal Defenders have maintained that
the plan fails to provide meaningful continuous access as required by the Sixth
Amendment and BOP’s own regulations.

               I have asked both institutions to review prior data concerning the volume
of in person visitation to see if there are useful comparisons to guide discussions. I will
continue discussions with the parties on this issue.

                                        Respectfully,


                                             /s/ Loretta E. Lynch
                                        Loretta E. Lynch


cc:    Sean Hecker, Kaplan, Hecker & Fink
       Seth D. Eichenholtz, U.S. Attorney’s Office (E.D.N.Y.)
       Sean Greene, U.S. Attorney’s Office (E.D.N.Y.)
                                                         4

Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.)
David Jones, U.S. Attorney’s Office (S.D.N.Y.)
